DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s response to the restriction/ election requirement from 1/28/2021 is acknowledged.
Applicant has made the following election, and presented the following arguments in traverse.

    PNG
    media_image1.png
    346
    634
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    257
    646
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    342
    668
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    253
    628
    media_image4.png
    Greyscale

In response, the Examiner disagrees with Applicant’s arguments in their entirety. 
First, with respect to combination/ subcombination, Applicant’s reference to MPEP 806.05 (c) is incomplete.  The scenario presented is only example of what may be a subcombination, but there are other applicable examples, which Applicant has failed to quote.
Second, with respect to election of species, Applicant is required to elect such species, which Applicant did not do, and may only traverse, but not not elect.  Further, an election of solvent and an antioxidant is most definitely wholly appropriate inview of the language of Applicant’s claims 12 and 14, which recite multiple solvents and antioxidants.  
	Either way, on further consideration of the prior art, the Examiner has decided to altogether withdraw the restriction/ election requirement.  The restriction/ election requirement is hereby MADE FINAL.  Claims 1-15 are pending, and have been examined herewith across their breadth.

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2018031789 A1 to Koenig et al. (“Koenig”).
Koenig relates to a topical composition comprising rapamycin (aka sirolimus [044]) used to deliver rapamycin to skin cells, and to safe and effective treatment of various skin conditions such as hemangiomas in a patient diagnosed with Tuberous Sclerosis Complex (TSC). (Abstract).  The rapamycin amount is of about 0.1% to about 5% (w/w). ([052-3]).  The composition comprises a liquid glycol, such as propylene glycol, a carrier, such as white petrolatum- a base, per Applicant’s claims, butylated hydroxytoluene- an antioxidant, per Applicant’s claims. ([024], [019], [050]).  The composition may also comprise a rapamycin derivative, e.g., everolimus- another cyclic peptide, per Applicant’s claims. ([048]).  
Koenig specifically discloses that in some embodiments the topical composition is formulated as a cream base, and that the terms “base” and “carrier” are used interchangeably.  “Briefly, a cream base is a stable emulsion of oil and water.” ([041]). Fats are another claimed base, per Applicant’s claims.  A person of skill in the art would know “cream” and “lotion” to be synonymous.  An exemplary carrier, per Koenig, is VanicreamTM skin cream, which is made up of purified water, white petrolatum, sorbitol solution, cetearyl alcohol, propylene glycol monostearate, sorbic acid, and butylated hydroxytoluene (BHT). ([050]; see also [060-1, claim 13]).  This comprises all of Applicant’s claimed base, solvent, and antioxidant. 
Koenig specifically discloses a clinical study in adults and adolescents. (Table 1, [076]).  The term “patient” in Koenig refers to a subject having a diagnosis. ([038]).  As Koenig refers to TSC being a genetic disorder ([032]), one of skill in the art would understand such patients to include newborns or infants, and adolescents.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018031789 A1 to Koenig et al. (“Koenig”) alone, as applied to claims 1-5, 7-12 and 14 above, or further in view of US 20090041680 to Tamarkin et al. (“Tamarkin”).
Koenig is discussed in the 35 USC 102(a)(2) rejection above. 
Koenig does not specifically disclose the amounts of the base, solvent and antioxidants.  However, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to optimize the amounts of the additional ingredients, guided by the desire to achieve optimal therapeutic efficacy while maintaining good stability, skin penetration, emollient effect, grease characteristics, etc. When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch, 205 USPQ 215 (CCPA 1980).  MPEP 2114.04.
Alternative, this would have been obvious in view of Tamarkin.  Tamarkin disclose wax foamable vehicle and pharmaceutical compositions thereof of various drugs, to include cyclic peptides, such as sirolimus, cyclosporine, tacrolimus, tresperimus, pimecrolimus, sirolimus, verolimus, laflunimus and laquinimod. ([0145]).  The fatty wax can be present in the composition in an amount of at least about 60 wt %.  ([0046]).  Solvents include, e.g. propylene glycol ([0316]), oleyl alcohol, etc., and the amount of solvent can be, e.g., 7.5 %, which falls within Applicant’s claimed range. ([0460]).  The composition may further include antioxidants, e.g. BHT, tocopherol, etc., ([0308]), and the amount of tocopherol can be 1% ([0557]), per Applicant’s claims.
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Koenig and Tamarkin with a reasonable expectation of success in order to prepare a composition of rapamycin, as per Applicant’s claims.  The skilled artisan would have been motivated to do so guided by the desire to optimize the amounts of the ingredients, and further in view of guidance in the art of similarly optimized concentration of the ingredients.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 12 appear to have trademarks/abbreviation (for example, PCCA placticized, Transcutol, Glysolv, Isinol).  Applicant is advised that full chemical names should be used in claims.  Under 35 U.S.C 112 it is improper to use an acronym without defining it first within claims.  Where a trademark or trade name or abbreviation is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C 112, second paragraph.  See Ex parte Simpson, 218 USPQ (Bd. App. 1982).  Appropriate correction is required.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627